     Case 2:20-cv-00903-KJM-DB Document 29 Filed 12/07/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ESTATE OF ANTONIO THOMAS, et al.,                No. 2:20-cv-0903 KJM DB
12                         Plaintiffs,
13              v.                                     ORDER
14    COUNTY OF SACRAMENTO et al.,
15                         Defendants.
16

17           This matter came before the undersigned on December 4, 2020, for hearing of defendants’

18   motion for a protective order pursuant to Local Rule 302(c)(1). (ECF No. 28.) Attorney Mark

19   Merin appeared via Zoom on behalf of plaintiffs. Attorney Carl Fessenden appeared via Zoom on

20   behalf of defendants.

21           Upon consideration of the arguments on file and those made at the hearing, and for the

22   reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that defendants’

23   November 6, 2020 motion for a protective order (ECF No. 21) is denied without prejudice to

24   renewal.

25   Dated: December 6, 2020

26
27   DLB:6
     DB/orders/orders.civil/thomas0903.oah.120420
28
                                                      1
